

117 HRES 329 IH: Expressing support for the designation of April 18, 2022, as “National Amateur Radio Operators Day”.
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 329IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mrs. Lesko (for herself, Mr. Gosar, Ms. Brownley, Mr. Kahele, Mr. Webster of Florida, Mr. Kelly of Pennsylvania, Mr. LaMalfa, Mr. Grothman, Mr. Jacobs of New York, Mr. Aderholt, Mrs. Cammack, Mrs. Hinson, and Mrs. Hartzler) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of April 18, 2022, as National Amateur Radio Operators Day. 
Whereas amateur radio, or ham radio, is an important hobby that brings people together, regardless of profession, sex, or race; Whereas amateur radio is the oldest form of digital communications; 
Whereas amateur radio has played an invaluable role in developing new forms of electronic communications; Whereas amateur radio offers individuals a chance to learn new technological skills; 
Whereas groups such as Youngsters On the Air (YOTA) are working to ensure that there is a next generation of amateur radio operators; Whereas amateur radio groups and amateur radio clubs across the Nation provide communities an important way to communicate with one another; 
Whereas the amateur radio operator’s code contains as a major principle ideals that are important to country and community; Whereas a key purpose of amateur radio is to have a group of skilled volunteers to assist emergency responders in an event of a disaster; 
Whereas members of the amateur radio community, such as the Amateur Radio Emergency Service (ARES) have provided invaluable emergency communications services following recent natural disasters, including but not limited to helping coordinate disaster relief efforts following Hurricanes Katrina, Wilma, and Maria and other extreme weather disasters; Whereas, on April 18, 1925, the first International Amateur Radio Union was formed in Paris; and 
Whereas April 18, 2022, would be an appropriate day for the celebration of National Amateur Radio Operators Day: Now, therefore, be it That the House of Representatives— 
(1)supports the designation of National Amateur Radio Operators Day and its celebration around the United States; and (2)recognizes the continuing importance of amateur radio operators and their role in bringing communities together in times of need. 
